Shackleford, J.
The plaintiffs in error were indicted for murder in the first degree, were tried before a jury, convicted of manslaughter and sentenced to confinement in the State prison for a term of nine years. Relief is sought here upon writ of error.
Thirty-seven errors are assigned, but only the eighth, twenty-eighth, twenty-ninth, thirtieth and thirty-first assignments are urged before us, the other assignments being ábandoned. While we have given all the assignments argued our careful consideration, in our opinion, the only ones which merit discussion are those questioning the sufficiency of the evidence to support the verdict. The evidence as’set forth in the bill of exceptions covers nearly three hundred typewritten pages, all of which we have carefully read and duly considered and weighed. Our conclusion is that there was sufficient evidence adduced, if believed, which the jury evidently did believe, *8to warrant and sustain the verdict. We are further of the opinion that the jurors as reasonable men might well have found such verdict from the evidence adduced. The trial judge concurred in it by refusing to grant the motion for a new trial. We are unable to find that the jurors were improperly influenced in any way by considerations outside the evidence. For these reasons we must follow the settled policy of this court and refuse to disturb the verdict or to reverse the judgment. See the reasoning in Williams v. State, 58 Fla. 138, 50 South. Rep. 749. We would also refer to McNish v. State, 47 Fla. 69, 36 South. Rep. 176, and cases there cited; Walker v. Lee, 51 Fla. 360, text 369, 40 South. Rep. 881, text 884; Pittman v. State, 51 Fla. 94, text 123, 41 South. Rep. 385, text 395, S. C. 8 L. R. A. (N. S.) 509; Wilson v. Jernigan, 57 Fla. 277, 49 South. Rep. 44. It is true that the evidence is conflicting and in some respects is not as satisfactory as we would like to have it, but, as we have frequently said, that furnishes no sufficient reason for a reversal of the judgment. We see no useful purpose to be accomplished by setting forth the voluminous evidence or attempting to discuss it.
Finding no reversible error, the judgment is affirmed.
Cockrell and Hocker, J. J., concur.
Whitfield, C. J., and Parkhill, J., dissent, as to the sufficiency of the evidence.
Taylor, J., absent on account of illness.